DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
The rejection of claim(s) 30-32, as currently amended,  is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Kaufman (Kaufman et al.  J Embryol Exp Morph 73:249-261, 1983).  The cell of claim is now  recited as “heterozygous”.  Kaufman does not disclose this limitation.  Claim 31 has been canceled, thus its rejection is rendered moot.
The rejection of claim 24, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn.  The amendments to the claims remove or clarify the indefinite subject matter.
The objection of claim 24 for a misspelling is withdrawn.  The amendment to claim 24 corrects the misspelling.


The following rejections of record have been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28 and 33, as currently amended,  is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Kaufman (Kaufman et al.  J Embryol Exp Morph 73:249-261, 1983).
Regarding claim 28, Kaufman discloses that the haploid ESC lines gave rise to homozygous diploid pluripotent mouse ESC lines of parthenogenic origin, which, at least initially, appear to be karyotypically normal and capable of a full range of cellular differentiated (p. 260, last paragraph).  
Claim 28 as amended now encompasses a homozygous diploidized cell derived from the mutagenized haploid embryonic stem cell of claim 29.  The recitation, “derived from the mutagenized haploid embryonic stem cell of claim 29”, is process type language making claim 28 a product by process claim.  The claim does not specify how the starting material cell is mutagenized or how the claimed diploidized cell end-product is derived from the starting material cell.  As such, the breadth of the claimed diploidized cell encompasses one with or without any apparent footprints of being mutagenized starting cell material.  Further, the diploidization of the haploid embryonic stem cell disclosed by Kaufman can encompass the limitations of “mutagenized” because diploidization is a type of mutagenesis of a haploid cell.  
  As such, claim 28, as amended, is still encompassed by the limitations.    

In conclusion, the prior art of Kaufman anticipates all the limitations of the claims because it expressly discloses all the limitations of the claims.

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that Kaufman does not describe each and every elements of the amended claims.  Applicant reminds us that the standard for anticipation is disclosure of each and every limitation of the claimed invention as established in MPEP § 2131 and reiterated by the Federal Circuit in Net Money IN v. Verisign.   
Regarding claim 28, Applicant states that amended claim 28 recites a mutagenized homozygous diploidized cell and depends upon claim 29.  Applicant notes that claim 29 was not included in the instant rejection.  Accordingly, amended claim 28 is not anticipated by Kaufman.
In response, Applicant’s argument is respectfully not found persuasive because Applicant is not giving claim 28 its broadest reasonable interpretation.  Applicant is referred above to the modified rejection to explain how Kaufman discloses each and every element of the claimed mutagenized, homozygous diploidized cell.  Regarding the dependence of claim 28 from claim 29 which is not a part of the instant rejection, claim 29 is drawn to a haploid cell that is used in as the starting product in the process of 
Regarding claim 33, Applicant asserts Kaufman does not discloses a differentiated diploid mutant cells.  In response, Applicant’s argument is not found persuasive because Applicant is not giving the claim its broadest reasonable interpretation.  More specifically Applicant is overlooking that diploidization as disclosed by Kaufman is a type of mutagenesis.  As such the haploid cell that diploidized and then differentiated results in a diploid mutagenized differentiated cell.  Thus contrary to Applicant’s assertion, Kaufman does disclose the limitations of claim 33.


The following rejection of record has been modified to take into consideration the amendments:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-30, 32, 33, and 50, as amended, previously presented, or newly added, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated mouse, does not reasonably provide enablement for an isolated mammalian haploid embryonic stem cell as claimed.  The specification does not enable any person skilled in make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: the claimed invention is drawn to an isolated haploid embryonic stem cell product capable of maintaining its haploid phenotype in culture.
Breadth of the Claims:  The claims are directed to an isolated mammalian haploid embryonic stem cell.  The breadth of the genus mammalian haploid embryonic stem cell is broad because the it encompasses haploid embryonic stem cell lines form any mammal including mice, rats, bovine, ovine, porcine, equine, dogs, cats, guinea pig, moles, foxes, deer, primates, humans, ox, vole, squirrels, llamas, alpacas, rodents, mules, bears, raccoons, and a vast number of diverse species more.
Specification Guidance: The specification provides the following guidance (citations from Pregrant publication):

[0011] According to a first aspect of the present invention, there is provided a mammalian haploid embryonic stem cell, wherein the stem cell is pluripotent, capable of proliferation, and can maintain a haploid karyotype during proliferation in culture. After haploid ES cells have been established they can be maintained in a wide range of conditions. Haploid ES cells can be cultured in standard ES cell medium conditions usually including LIF and fetal calf serum or Knock-out serum replacement (Invitrogen; 10828028) or chemically defined media using 2i inhibitors.
Thus, while the specification broadly recites and thus contemplates haploid embryonic stem cell from any mammalian species.  It fails to provide specific guidance to these stem cell from any species.
Working Examples:  Example 2 describes the following:
[0091] Derivation of Haploid Embryonic Stem Cells from the 129Sv Inbred Mouse Strain

Example 3 describes the following:
[0104] For the derivation of haploid ESCs mouse oocytes were activated in M16 medium as described.sup.24. ESC culture in chemically defined 2i medium has been described previously.sup.7,8. Cell sorting for DNA content was performed after staining with 15 .mu.g/ml Hoechst 33342 (Invitrogen) on a MoFlo flow sorter (Beckman Coulter) selecting the haploid 1 n peak. For analytic flow profiles cells were fixed in ethanol, RNase treated, and stained with propidium iodide (PI). For karyotype analysis cells were arrested in metaphase with demecolcine (Sigma). After incubation in hypotonic KCI buffer cells were fixed in methanol-acetic acid (3:1) and chromosome spreads were prepared and stained with DAPI. RNA was extracted using the RNeasy Kit (Quiagen). Transcription profiles were generated using Affymetrix GeneChip 430.2 arrays. Sample preparation, hybridization, and basic data analysis were performed by Imagenes (Berlin, 
[0131] Oocytes were isolated from superovulated females and activated in M16 medium using 5 mM strontium chloride and 2 mM EGTA as described.sup.24. Embryos were subsequently cultured in M16 or KSOM medium microdrops covered by mineral oil. Under these conditions around 80% of oocytes reached the 2-cell stage on the next morning. Thereafter development of preimplantation embryos was variable with a large number of embryos showing unequal sized blastomeres or unusual embryo morphology. Removal of the zona, immunosurgery for removal of the trophectoderm and ESC derivation was performed as described previously.sup.7,8. ESCs were cultured in chemically defined 2i medium plus LIF as described.sup.7,8 with minor 
Thus the working examples provide specific guidance to the making of mouse haploid embryonic stem cell lines.
Therefore, while the specification, including the working examples, contemplate the mammalian embryonic stem cell lines, the specification solely provides specific guidance to the making of mouse haploid embryonic stem cell lines.  Thus the specification solely enables mouse haploid embryonic stem cell lines that maintain a haploid karyotype for at least 15 passages.
State of the Art:  Bai (Bai et al.  Journal of Internal Medicine 280:236-245, 2016) reports, “In 1981, Evans and Kaufman [21] described the first cultured ESC line generated from mouse blastocysts, demonstrating the possibility that stable haploid cell lines may be derived from haploid embryos. However, their efforts in this direction resulted in four stable diploid ESC lines from PG haploid blastocysts [22]. These findings indicate that haploid cells of embryos spontaneously convert to diploidy during ESC derivation, reflecting the fact that in vitro derivation conditions should be optimized for the maintenance of haploidy.  In 2011, Leeb and Wutz [23] and Elling et al. [24] independently reported the generation of haESCs from PG haploid embryos. Two major technical modifications were adopted in these two studies, which might account for the success in generation of haESCs. First, Leeb and Wutz [23] used ESC culture conditions with inhibitors of mitogen-activated protein kinase and glycogen synthase kinase 3 (2i medium) [25]. The 2i medium may be beneficial for self-renewal of ESCs and has been successfully used for isolating ESC lines from a mouse strain that was previously refractory to ESC derivation [26]. Secondly, fluorescence-activated cell sorting (FACS)-mediated haploid cell enrichment is critical for haESC derivation and long-term maintenance of haploidy in vitro [23, 24]. Consistent with previous observations in vivo [19, 20], haploid cells tend to spontaneously convert into diploid cells in vitro. The only way to establish a haploid cell line and maintain haploidy in vitro is by regular FACS enrichment for haploid cells according to the DNA content of viable cells using Hoechst 33342 dye (SigmaAldrich, Saint Louis, MO, USA) [23, 24, 27, 28]. One year later, using a similar strategy, haESCs were established from AG haploid embryos derive by replacing the chromosome–spindle complex with a sperm head or by 
The post-filing art teaches that Elling et al (Cell Stem Cell. 2011 December 2; 9(6): 563–574. doi:10.1016/j.stem.2011.10.012) similarly produced an isolated mouse haploid embryonic stem cell line capable of proliferation and maintaining their haploid karyotype for at greater than 50 passages.  	
Bai reports, “The success of the derivation of haESCs from mice raises the question of whether this technology in mice can be further extended to other mammalian species, such as primates and rats, from which conventional ESCs can be obtained. ESCs have been established from monkeys and humans [31–35]. However, in contrast to mouse ESCs, monkey and human ESCs proliferate at a low rate and need to be manually dissociated into small clumps for propagation [32, 36]. This property may be a barrier to obtaining haESCs from primates, as generation of haESCs is based on haploid cell enrichment using single-cell sorting technology. Recently, by combined application of a modified single-cell enzymatic dissociation method [37–39] and regular cell sorting, Yang et al. [40] successfully generated haESCs from Macaca fascicularis monkey parthenotes. Nevertheless, preliminary attempts to derive human haESCs resulted in a homozygous diploid AG ESC line [41]; thus whether haESCs can be derived from humans remains an open question.
As discussed above, Yang et al (Cell Research (2013) 23:1187-1200) produces a monkey haploid embryonic stem cell line by oocytes activation and cell sorting methods that are different from those taught in the specification post-filing.

As such the art at the time of filing and post-filing teaches that the development of haploid embryonic stem cell lines that maintain their haploid karyotype in culture was unpredictable.  While mice lines were established, the methodology that was used in mice did not predictably transfer into successful derivation of other species of mammalian haploid embryonic stem cells.  Post-filing, using different methodology, one line of monkey haploid cell lines were produced that maintained its haploid karyotype for 140 days, and rat haploid embryonic stem cell lines were also derived.  However, the art at the time of filing and post-filing species examples have only been developed in three species of mammals (mouse, rat, and monkey).  Bai even states that it remains to be seen if human haploid embryonic stem cell lines with a stable haploid karyotype can be developed.  Given that “mammalian” encompasses around 6,400 greatly diverse species, a teaching of the mouse at the time of filing fails to provide adequate specific guidance to enable the breadth of mammalian haploid embryonic stem cells.  While one example of a monkey cell line exists and examples of rat cell lines exist, these were developed post filing with a different methodology, demonstrating that the method of making mouse haploid embryonic stem cell lines described by the specification does not predictably product any other mammalian cell lines.

Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that a person of ordinary skill in the art would be able to produce the claimed mammalian haploid embryonic stem cells on the basis of the teachings in the specification, and if necessary, using other knowledge in the art.  Applicant refers to the position in the Office Action stating that Bai et al shows that methods of producing mouse haploid embryonic stem cells does not predictably transfer to other mammalian species and that derivation of other mammalian species required different methods.  Applicant asserts that modifications to the method disclosed in the present application would be within the routine abilities of the skilled person and are built on techniques well established in the art.  Applicant further states 
Applicant refers to the post-filing art of Hirabayashi et al 2017 where the derivation of rat haESC largely overlap with the present method.  Applicant states that Hirabayashi uses a different oocyte activation factor than the instant application but that the one Hirabayashi uses, ionomycin, is an art-established equivalent to the one used in the present application.  Applicant also states that instead of using in vitro development to the blastocyst, as done in the present application, Hirabayashi uses in vivo transfer and gestation to cultivate the blastocyst.  Applicant further states that in vivo blastocyst in known alternative to in vivo cultivation.
Applicant refers to the post-filing art of Yang et al 2013 for the production of monkey haESC and states that largely apart from specie-specific media conditions, they largely used the same protocol.  Applicant states that Yang et al 2013 uses ionomycin which is an activation equivalent to the one used in the present application.  Applicant 
Applicant refers to the post-filing art of Sagi et al 2016 for the derivation of human haESC.  Applicant states that Sagi uses an electric pulse oocyte activation method which is a known means of activation.  That haES cell lines derived by laser ablation of trophectoderm 24 and addition of ROCK inhibitor.  Applicant asserts that ROCK inhibitors were known at the time to increase the survival of single cell suspensions of human ES cells (Watanabe 2007) and laser ablation of trophectoderm cells is an alternative approach to immunosurgery.  Applicant further states that culture conditions chosen by Sagi were known to be suitable for human ES cells at the time and that isolation of haESC were performed following the description of the captioned application.
Applicant then summaries stating to date rat, monkey, and human haESC have been obtained implementing the techniques established in the present application. All three references cite Leeb & Wutz 2011 which is the basis for the description of the captioned application.  Collectively, the data demonstrates that haESC have been derived from primate and rodents, which are two major orders of mammals suggesting that the method is enabled for a wide range of mammals.
Regarding the cited art of Bai, Applicant states that Bai is a review article and implies that method for establishing monkey ES cells and single cell sorting as taught by the present application enabled the derivation of monkey haESC (“Recently, by 
In response, 	Applicant’s arguments and the above cited references have been carefully considered but respectfully are not found persuasive because the art teaches that embryonic stem cell line derivation is highly unpredictable and species-specific and the specification solely provides specific guidance to one member, the mouse. 
Regarding the breadth of “mammalian”, Examiner acknowledges, as Applicant states, four species of mammalian embryonic stem cell lines have been established.  Three of which were established post-filing.  However, as previously discussed in the rejection of record, the breadth of “mammalian” encompasses derivation of haploid embryonic stem cells from approximately 6,300+ more species.  The art of embryonic stem cell line derivation, regardless of haploid or diploid status, has not been developed for the vast majority of these species.  The state of haploid embryonic stem cells derivation in the art and the instant application relies upon art-established embryonic stem cell derivation methods.  However, it has been well-established in the art that embryonic stem cell derivation methods, used successfully in mice, rats, and primates, have failed to produce embryonic stem cells from rabbits, rodents that are not mice and rats, pigs, horses, cattle, pigs, sheep, goats, and all other mammalian livestock animals.  
Regarding the derivation of haploid embryonic stem cell lines, as previously discussed in the rejection, haploid embryonic stem cells have been developed as early as 1981 in mice.  However, haploid embryonic stem cells are highly unstable cells and spontaneously diploidized to become more stable.  Thus, the ability to maintain haploid status of embryonic stem cells is highly unpredictable.  Applicant, as shown in Leeb & Wutz 2011, found a means of stabilizing, thus maintaining haploidy in mice haploid embryonic stem cells lines.  As discussed in the rejection, Bai acknowledges that for mice Leeb & Wutz have discovered two technical features that overcame the obstacle to maintaining a haploid state in their mouse embryonic stem cell lines: (1) the inclusion of a 2i medium, known to support self-renewal and proliferation of diploid mouse embryonic stem cells; and (2) FACS mediated enrichment for haploid cells to maintain a population of haploid cells.  However, Bai poses a question of uncertainty that these 
In considering the post-filing art methods of Hirabayashi et al. 2017 and Li et al. 2014, these reference describe the extrapolation of the two key technical features described by Leeb & Wutz (i.e. 2i medium and FAC sorting) that allow for maintenance of haploidy.   As such, these two references provide evidence that the methods of the present application extrapolate to the derivation of rat haploid embryonic stem cell lines.  
In considering the post-filing art methods of Wang et al 2018, Sagi et al. 2016, Yang et al. 2013, and Zhong et al 2016, these references describe derivation of human or non-human primate haploid embryonic stem cells that maintain haploid status through passaging.  These references describe the use of FACs sorting as used by Leeb & Wutz but do not use 2i medium.  Further, these references use a two strong ROCK inhibitors that are not used by Leeb & Wutz to overcome the obstacle of maintaining haploidy.  Thus, these references use different technical features to overcome the obstacles to haploidy.
Regarding the use of a ROCK inhibitor, Applicant asserts that the use of a ROCK inhibitor would have been routine experimentation to arrive at its inclusion and refers to Watanabe et al 2007 as evidence of such.  Watanabe et al 2007 teaches that human embryonic stem cells are highly sensitive to dissociation and undergo apoptosis when subjected to single cell dissociation.  This is also described as the basis of concern by Bai for the extrapolation of Leeb & Wutz methods to the derivation of human haploid embryonic stem cells.  Watanabe et al teaches that the addition of a ROCK inhibitor add a ROCK inhibitor to the method of Leeb & Wutz, it would not lead the skilled artisan the conclusion that one could remove 2i medium from the method of Leeb & Wutz and replace it with a ROCK inhibitor to predictably arrive at maintenance of haploidy.  Nothing in Watanabe et al 2007 would suggest that it would maintain haploidy.  ROCK inhibitors are not equivalents of the inhibitors in 2i medium because they modulated different signaling pathways.  Further, the skilled artisan would understand from the teachings of prior art, Leeb & Wutz, and Bai that 2i medium is an essential element for the derivation of haploid embryonic stem cell line because it was one of the factors that overcome the art-described obstacles to maintaining haploidy.  Thus an artisan at best would be hesitant to remove 2i medium from the method of Leeb & Wutz.  The prior art at the time of filing provides no evidence to suggest that a ROCK inhibitor would be a successful replacement for the 2i medium in the derivation of haploid embryonic stem cells.  As such, the post-filing references of Wang et al 2018, Sagi et al. 2016, Yang et al. 2013, and Zhong et al 2016 are evidence of a distinct method from that of Leeb & Wutz and instant application because these references leave out the use of a 2i medium, which is one of the technical aspects deemed to overcome the obstacle to maintaining haploidy, and utilize a ROCK inhibitor that has no evidence of being a replacement for 2i medium and has not evidence of maintaining haploidy in combination with FACs sorting in the art at the time of filing.  Thus, contrary to Applicant’s assertion, the methods that arrive at human and primate haploid embryonic stem cell with maintained haploidy over at least 15 passages in the post-filing art would 
Thus, while Applicant argument have helpfully demonstrated the claims are enabled for rat and mouse haploid embryonic stem cells, Applicant’s remarks have not provided sufficient evidence of enablement for the great breadth of mammalian haploid embryonic stem cell lines as claimed.  As such, the rejection of record, in its modified form, is maintained and extended to some of the new claims.   


The following rejection of record is necessitated by the amendments to the claims:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


30 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dighe (Stem Cells 2008:26:756-766).
Regarding claim 30, Dighe discloses rhesus monkey (i.e. mammalian) parthenogenetic embryonic stem cell (PESC) lines with stable, diploid (i.e. diploidized, thus mutagenized) female karyotypes that were morphologically indistinguishable from bi-parental controls, expressed key pluripotent markers, and generated cell derivatives representative of all three germ layers following in vivo and in vitro differentiation. Interestingly, high levels of heterozygosity were observed at the majority of loci that were polymorphic the oocyte donors. Some PESC lines were also heterozygous in the major histocompatibility complex region, carrying haplotypes identical to those of the egg donor females (see abstract and Table 2).  Thus Dighe expressly discloses a diploidized embryonic stem cells obtained by diploidizing a mammalian haploid mammalian embryonic stem cell of an isolated mammalian haploid embryonic stem cell line, wherein the diploidized embryonic stem cell is heterozygous.  Dighe does not disclose that the diploidization occurs by fusion of two haploid embryonic stem cells or of a haploid embryonic stem cell and a haploid gamete as claimed by rather by a different method, more specifically retention of the second polar body following activation.  However, the resulting end-product cell of Dighe is structurally identical (i.e. diploidized embryonic stem cell that is heterozygous) to the claimed cell.  Thus the embryonic stem cell line of Dighe anticipates the cell product of claim 30.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
Regarding claim 33, Dighe discloses cardiomyocytes (i.e. differentiated cells) obtained by differentiation of the diploidized (i.e. mutagenized) haploid embryonic stem cells, wherein the differentiated cell is diploid and mutagenized (p. 757, col 1, section ‘PESC Isolation, Propagtion, and Differentiation’).  Thus, Dighe discloses a differentiated diploid cell that is indistinguishable for the claimed cell.
In conclusion, the prior art of Dighe anticipates the claims because it is structurally identical and indistinguishable from the claimed cells.

Allowable Subject Matter
Claim 48 and 49 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632